TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00493-CV


Bettye Hogan and Eddie Michael Hogan, Appellants

v.

Roddey Dale Hogan, Appellee




FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
NO. C-1-PB-08-088139, HONORABLE GUY S. HERMAN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		The parties to this appeal have filed an Amended Joint Motion to Dismiss Appeal. 
We grant the motion and dismiss this appeal.  Tex. R. App. P. 42.1.


  
						G. Alan Waldrop, Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Dismissed on Agreed Motion
Filed:   March 31, 2010